DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/052,383, filed on August 1, 2018.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the last line of the abstract refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 – 3, 5 – 9, 11 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 7,  9 – 12 and 14 of U.S. Patent No. 10,833,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite most of the limitations claimed in the instant application. See further explanation below.
17/029,639
10,833,032
1. A semiconductor device, comprising: a protective layer on a substrate; a redistribution pattern on the protective layer, wherein an upper surface of the redistribution pattern is substantially flat; a pad pattern directly on the redistribution pattern, wherein an upper surface of the pad pattern is substantially flat; and an insulating polymer layer on the redistribution pattern, the protective layer, and directly on a sidewall of the pad pattern, wherein a portion of an upper surface of the insulating polymer layer that is directly adjacent the sidewall of the pad pattern is lower than the upper surface of the pad pattern and is free of the pad pattern thereon, wherein a thickness of the redistribution pattern is in a range of about 1 micrometer (µm) to about 15 µm, and wherein a thickness of the pad pattern is in a range of about 1 µm to about 10 µm, and a maximum thickness difference at the upper surface of the pad pattern is less than about 0.1 µm.
9. The semiconductor device of claim 1, further comprising a seed layer and a barrier pattern between the redistribution pattern and the protective layer.
a seed layer and a barrier pattern between the redistribution pattern and the protective layer; a pad pattern directly on the redistribution pattern, wherein an upper surface of the pad pattern is substantially flat; and an insulating polymer layer on the redistribution pattern, the protective layer, and directly on a sidewall of the pad pattern, wherein a portion of an upper surface of the insulating polymer layer that is directly adjacent the sidewall of the pad 
9. The semiconductor device of claim 5, wherein the pad pattern has a thickness of about 1 micrometer (um) to about 10 µm, and a maximum thickness difference at the upper surface of the pad pattern is less than about 0.l µm.

3. The semiconductor device of claim 1, wherein a portion of the insulating polymer layer on the sidewall of the pad pattern is thicker than a portion thereof on the upper surface of the redistribution pattern.
14. The semiconductor device of Claim 13, wherein the insulating polymer layer comprises a photosensitive layer, and wherein a first thickness of the insulating polymer layer directly on the sidewall of the pad pattern is greater than a second thickness thereof on the redistribution pattern.
5. The semiconductor device of claim 1, further comprising: an upper chip stacked on the substrate and an upper pad pattern beneath the upper chip, the upper pad pattern being opposite to the upper surface of the pad pattern; 17Attorney Docket No. 5649.4775CT a conductive bump between the pad pattern and the upper pad pattern, wherein the upper pad pattern and the pad pattern are electrically connected via the conductive bump; and a non-conductive film (NCF) between the insulating polymer layer and the upper chip, wherein the insulating 


11. The semiconductor device of claim 5, wherein the conductive bump contacts the upper surface and an upper portion of the sidewall of the pad pattern and a lower surface and a sidewall of the upper pad pattern.
7. The semiconductor device of claim 5, wherein the NCF is on a sidewall of a stacked structure comprising the pad pattern, the conductive bump and the upper pad pattern.
12. The semiconductor device of claim 5, wherein the NCF is on a sidewall of a stacked structure comprising the pad pattern, the conductive bump and the upper pad pattern
11. A semiconductor device, comprising: a through silicon via (TSV) structure extending through a substrate; a redistribution pattern on a backside of the substrate, the redistribution pattern and the TSV structure being electrically connected; a pad pattern directly on the redistribution pattern, wherein an upper surface of the pad pattern is substantially flat; an insulating polymer layer on an upper surface of the redistribution pattern and a lower portion of a sidewall of the pad pattern; 18Attorney Docket No. 5649.4775CT a seed layer and a barrier pattern on a lower surface of the redistribution pattern opposite the upper surface thereof; an upper chip stacked on the substrate and an upper pad pattern beneath the upper chip, the upper pad pattern being opposite to the upper surface of the pad pattern; a conductive bump between the pad pattern wherein the redistribution pattern has a thickness of about 1 micrometer (µm) to about 15 µm, and wherein the pad pattern has a thickness about 1 pm to about 10 pm, and a maximum thickness difference at the upper surface of the pad pattern is less than about 0.1 pm.
17. The semiconductor device of claim 15, further comprising a seed layer and a barrier pattern between the redistribution pattern and the protective layer.

9. The semiconductor device of claim 5, wherein the pad pattern has a thickness of about 1 micrometer (um) to about 10 µm, and a maximum thickness difference at the upper surface of the pad pattern is less than about 0.l µm.
7. The semiconductor device of claim 6, further comprising a protective layer on the backside of the substrate, wherein upper surfaces of the TSV structure and the protective layer are substantially coplanar.

13. The semiconductor device of claim 11, wherein a portion of the insulating polymer layer on the sidewall of the pad pattern is thicker than a portion thereof on the upper surface of the redistribution pattern.
14. The semiconductor device of Claim 13, wherein the insulating polymer layer comprises a photosensitive layer, and wherein a first thickness of the insulating polymer layer directly on the sidewall of the pad pattern is greater than a second thickness thereof on the redistribution pattern.
14. The semiconductor device of claim 11, wherein the upper surface of the redistribution pattern and a lower surface of the redistribution pattern opposite thereto are substantially planar.
6. The semiconductor device of claim 5, wherein the upper surface of the redistribution pattern and the lower surface of the redistribution pattern opposite thereto are substantially flat.

7. The semiconductor device of claim 5, further comprising a protective layer on the backside of the substrate, wherein upper surfaces of the TSV structure and the protective layer are substantially coplanar.
18. The semiconductor device of claim 11, wherein an upper surface of the insulating polymer layer, which is adjacent the sidewall of the pad pattern, is lower than the upper surface of the pad pattern and is free of the pad pattern thereon.
10. The semiconductor device of claim 5, wherein a portion of an upper surface of the insulating polymer layer, which is directly adjacent the lower portion of the sidewall of the pad pattern, is lower than the upper surface of the pad pattern and is free of the pad pattern thereon.
19. The semiconductor device of claim 11, wherein the conductive bump contacts the upper surface and an upper portion of the sidewall of the pad pattern and a lower surface and a sidewall of the upper pad pattern.
11. The semiconductor device of claim 5, wherein the conductive bump contacts the upper surface and an upper portion of the sidewall of the pad pattern and a lower surface and a sidewall of the upper pad pattern.
20. The semiconductor device of claim 11, wherein the NCF is on a sidewall of a stacked structure comprising the pad pattern, the conductive bump and the upper pad pattern.
12. The semiconductor device of claim 5, wherein the NCF is on a sidewall of a stacked structure comprising the pad pattern, the conductive bump and the upper pad pattern.


	The claims of the instant application recite a mix of the embodiments of the patent. It would have been obvious to one or ordinary skill in the art to incorporate features into different claimed embodiments since the features are known to be reliable improvements.
	The patent claims do not recite a redistribution layer having a thickness of 1 µm to about 15 µm. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the redistribution layer thickness through routine experimentation since it is desirable to manufacture a device that is electrically and mechanically sound.
Regarding claim 8, the patent claims do not recite the limitation of the via extending through the protective layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the via through the protective layer since it is desirable to provide a reliable electrical connection.
Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814